Citation Nr: 1501550	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-23 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESSES AT HEARING ON APPEAL

Appellant, J.L., and W.B.



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1941 to September 1945; he died in January 2010.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in February 2011, a statement of the case was issued in August 2012, and a substantive appeal was received in August 2012.

A Board hearing was held in September 2013; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Veteran's lifetime, service connection was in effect for anxiety disorder, rated 70 percent disabling, effective October 24, 2008.  The Veteran died in January 2010.  The immediate cause of death was dementia and a significant condition contributing to death but not resulting in the underlying cause was pulmonary fibrosis.  

The appellant asserts that the Veteran's service-connected anxiety disorder caused or contributed to his dementia.  

In an October 2010 VA opinion, a psychologist opined that the Veteran's service-connected anxiety did not contribute toward his cause of death, dementia.  The examiner acknowledged that the Veteran died at the age of 88 from dementia.  The examiner commented that anxiety is a psychiatric disorder that is completely independent from dementia, which is a cognitive disorder.  The examiner explained that dementia is characterized by the development of multiple cognitive deficits (including memory impairment) that are due to the direct physiological effects of a general medical condition.  The examiner stated that with regard to current research, there is absolutely no evidence that the presence of anxiety results in the onset of dementia.  The examiner opined that there is no evidence that symptoms of dementia are aggravated by chronic anxiety.  

In September 2013, the appellant submitted treatise documents pertaining to a relationship between anxiety and dementia.  One article entitled 'Defining anxiety in dementia' discusses the overlap of symptoms of anxiety and dementia.  Another article entitled 'Anxiety and Depression Increase Dementia Risk' discusses a study pertaining to a link between psychological distress and death from dementia.  

While the appellant did not submit an accompanying medical opinion in support of her claim and the treatise documents (see Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999)), the Board acknowledges that in some circumstances, a treatise can constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (2014) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).

As the treatise documents address a relationship between anxiety and dementia, and as the basis for the VA examiner's negative etiological opinion was that there is "absolutely no evidence" that the presence of anxiety results in the onset of dementia and no evidence that symptoms of dementia are aggravated by chronic anxiety, the Board finds that a further opinion should be obtained as to whether the Veteran's service-connected anxiety caused or contributed to his death.  

It is also noted that at the September 2013 Board hearing, the Veteran's son, W.B., testified that the Veteran sought VA treatment approximately 2 to 3 years prior to his death.  T. at 5.  Any outstanding VA treatment records should be associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

W.B. also testified that the Veteran sought treatment at Charleston General for approximately two months before he went to hospice.  After obtaining an appropriate release, such records should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder or Virtual VA any outstanding records pertaining to the Veteran for the period prior to January 2010.  

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  

2.  Request that the appellant complete an appropriate release pertaining to Charleston General, and thereafter request the Veteran's treatment records for the period from 2009 through January 2010.  

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  

3.  A VA opinion from a psychologist or psychiatrist should be requested to determine whether the Veteran's service-connected anxiety caused, or contributed substantially or materially, to his death.  The RO/AMC should forward the Veteran's claims file to the VA examiner.  The examiner should review the entire claims file and provide an opinion as to whether anxiety was a substantial or contributing factor in the Veteran's death.   

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the post-service treatment records, Certificate of Death, and the treatise materials submitted by the appellant.

4.  After completion of the above, the AOJ should review the expanded record and determine if the benefit sought on appeal is warranted.  The appellant and her representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




